IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

LUBBOCK DIVISION
AMOS LOTT SIMMS, §
Institutional ID No. 2171652 §
§
§
Plaintiff,  §
§
Vv. § CIVIL ACTION NO. 5:19-CV-00228-BQ
§
TDCI, et al., §
§
§
Defendants.  §

ORDER ACCEPTING REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation regarding
Plaintiff's request for a preliminary injunction in this case. No objections were filed. The District Court
made an independent examination of the record in this case and reviewed the Magistrate Judge’s Report
and Recommendation for plain error. Finding none, the Court ACCEPTS and ADOPTS the Findings,
Conclusions, and Recommendation of the United States Magistrate, with one modification. The United
States Magistrate Judge recommended that the motion be denied without prejudice; however, the Court
notes that after the Report and Recommendation was entered, Plaintiff was transferred to a new prison
unit. Because Plaintiff has received the injunctive relief he seeks in this motion, his request is now moot.
As a result, the Court denies the request with prejudice.

SO ORDERED.

This case will remain on the docket of United States Magistrate Judge D. Gordon Bryant, Jr., as

foo

\
SAMA. CUMMINGS
Senior United States District Judge

described in the Order entered October 23, 2019 (Doc. 4).

    
    

Dated February O , 2020.

 

 
